Citation Nr: 1718238	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with cervical stenosis and left shoulder myofascial pain (cervical spine disability).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 4, 2012.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1986 and from May 1989 to May 1993, including service in the Southwest Asia theater of operations from December 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2014 the Board denied the issue of entitlement to an increased initial evaluation for radiculopathy of the right upper extremity.  Additionally, the Board remanded the issue of entitlement to an increased evaluation of a cervical spine disability in order to afford the Veteran a new VA examination.

That new VA examination was conducted in September 2014.  However, the RO did not issue the Veteran a new supplemental statement of the case (SSOC) in light of the September 2014 VA examination results.  Due to this error, the Board remanded the case again in April 2016.

Following the Board's April 2016 remand, the RO issued a new SSOC in June 2016.  The case then returned to the Board for appellate review and, in December 2016, the Board remanded the case again as the Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016), rendered the September 2014 VA examination inadequate.  Accordingly, the Board determined that an additional VA examination was required prior to the adjudication of the Veteran's claim for an increased evaluation for her cervical spine disability.  

The additional development requested by the Board in its December 2016 remand has occurred and the case is now before the Board again for appellate review.

The Veteran filed a separate claim for entitlement to a total disability rating based on individual unemployability (TDIU) in May 2012.  In an August 2013 rating decision, the RO granted entitlement to a TDIU effective May 4, 2012.  However, TDIU prior to May 4, 2012 has been raised by the record as part-and-parcel of the Veteran's increased rating claim.  Accordingly, it has been added to the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. The Veteran's cervical spine disability results in the functional equivalent of forward flexion of the cervical spine to 15 degrees or less, particularly when considering her functional impairment during flare-ups.

2. Prior to May 4, 2012, the Veteran's service-connected disabilities precluded her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in the Veteran's favor, the criteria for the assignment of a disability rating of 30 percent, but no higher, for a cervical spine disability have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. The criteria for a TDIU prior to May 4, 2012 have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.S. §§ 5103, 5103A (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.S. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or an SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice letters were sent to the Veteran in February and May 2010.  

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudice.  38 U.S.C.S. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of her claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

Additionally, the Board finds that the actions requested in the December 2016 Board remand have been undertaken.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Specifically, the Veteran was afforded a new VA examination in February 2017.  The examination, along with its expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations.

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.

Entitlement to an Evaluation in Excess of 20 Percent for a Cervical Spine Disability

The Veteran is seeking an increased evaluation for her service-connected cervical spine disability.  Currently, she is in receipt of a 20 percent evaluation.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  Pursuant to 38 C.F.R. § 4.71a, disabilities assigned Diagnostic Code 5242 are to be rated under the general rating formula for diseases and injuries of the spine (general rating formula).  However, a March 2010 VA examination indicated that the Veteran also had intervertebral disc syndrome (IVDS).  As such, the Board will also consider rating the Veteran under the formula for rating IVDS based on incapacitating episodes.  The Board will apply whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General rating formula, a 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough exists to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  Lastly, a 100 evaluation is warranted where there is unfavorable ankylosis of the entire spine.

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As formalized in her May 2010 notice of disagreement, the Veteran contends that her cervical spine disability has worsened since initially being service connected and, thusly, merits the assignment of an evaluation higher than 20 percent.  After carefully reviewing the record, the Board agrees and will grant the Veteran's cervical spine disability a 30 percent evaluation throughout the entire claim period.

As an initial matter, although the March 2010 VA examiner stated that the Veteran had IVDS, the record is bare of any evidence describing incapacitating episodes with bedrest prescribed by a physician as well as treatment by a physician.  Therefore, the Veteran is not entitled to a higher rating pursuant to the criteria pertaining to IVDS.  Accordingly, the Board will use the general rating formula as it will provide a higher evaluation for the Veteran.

Turning to the evidence of record in considering the application of the general rating formula, the Veteran has been afforded multiple VA examinations in regard to her cervical spine disability.  During a March 2010 VA examination, the examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease with cervical canal stenosis.  The Veteran described stiffness, weakness, and pain in her neck and reported flare-ups of severe pain every 2 to 3 days precipitated by household chores.  The Veteran stated that during a flare-up, she experienced a 100 percent loss of motion with rightward head rotation and 50 percent loss of motion with leftward head rotation.  During range of motion testing, the Veteran displayed forward flexion of the cervical spine to 25 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 30 degrees.  Ankylosis was not found.  The examiner commented that the Veteran could independently perform her activities of daily living; however, the Veteran could not wash her own hair or lift anything heavier than a gallon of milk due to neck pain.

In its August 2014 decision and remand, the Board found the March 2010 VA examination inadequate as the examiner noted objective evidence of pain with active motion during testing but did not indicate at what degree of motion pain began.  But, this previous finding does not render the entirety of the examination inadequate.  Specifically, the Board recognizes from the March 2010 VA examination report the Veteran's discussion of flare-ups as well as the description and approximation of additional functional loss that they caused.  Additionally, the examination report notes that ankylosis was not present.

Turning to the next VA examination of record, in September 2014 the examiner diagnosed the Veteran with (1) degenerative arthritis of the cervical spine; (2) spinal fusion; and (3) spinal stenosis.  Again, the Veteran reported flare-ups manifested by neck pain and stiffness.  The Veteran stated that it was difficult to drive a car during a flare-up as it was challenging to turn her head.

During range of motion testing, the Veteran displayed forward flexion to 30 degrees, with painful motion beginning at 30 degrees. Of note, left lateral rotation was limited to 5 degrees, with pain objectively displayed at 5 degrees.  Ankylosis was not observed.  Regarding functional impact, the examiner stated that the Veteran could not move her head normally and that lifting, carrying, or reaching overhead was prohibited by pain.

As mentioned in the Introduction section, in its December 2016 remand, the Board found the September 2014 VA examination inadequate in light of the principles held in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, similar to the March 2010 VA examination, this previous finding does not render the entirety of the examination inadequate.  As such, the Board will consider the Veteran's description of her flare-ups, the lack of ankylosis, and the examiner's description of the functional impact of the cervical spine disability in rendering its decision.

Lastly, the most recent VA examination regarding the Veteran's cervical spine disability occurred in February 2017.  During that examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine at C4-C5, C6-C7.  The Veteran again reported flare-ups manifested by spasms through her neck and shoulder blades, with swelling that caused breathing difficulties.  Additionally, the Veteran stated that her spine was always tender to the touch and that flare-ups could be debilitating, preventing her from getting out of bed.

During initial range of motion testing, the Veteran displayed forward flexion to 45 degrees.  No additional loss of function or range of motion was recorded during repetitive-use testing.  In contrast to the other VA examinations of record, the examiner noted that the Veteran did not display objective evidence of motion with pain on this occasion.   Pursuant to the Board's December 2016 remand instructions, the examiner noted that there was no evidence of pain on passive range of motion testing or during non-weight bearing testing.

The examiner remarked that the Veteran displayed inconsistencies throughout the examination.  Specifically, during testing, the Veteran displayed a stiff neck. However, at the end of the examination, the Veteran was able to perform movements without any difficulty or indication of pain.  Apart from the results of physical examination of the Veteran, the examiner concluded that the functional impact of the Veteran's cervical spine disability was a decreased ability to lift heavy objects.  

Moving beyond the VA examinations, the Veteran has submitted treatment records from non-VA clinicians describing the current state of her service-connected cervical spine disability.  Specifically, in a January 2010 treatment record from Dr. Puckett, the Veteran reported persistent neck pain that caused her to have difficulty breathing.  The Veteran went to an emergency room where x-rays revealed degenerative disc disease of the cervical spine.  The Veteran reported to Dr. Puckett that her cervical spine disability extremely limited her functional activities.  Additionally, the Veteran reported frequent flare-ups induced by exercise.

Turning to the non-medical evidence of record, the Veteran has submitted multiple lay statements describing her cervical spine disability.  In particular, in February 2010 the Veteran stated that her cervical spine disability made it increasingly difficult to complete routine household chores such as laundry, vacuuming, mopping, and yard work.  Further, the Veteran stated that she had difficulty sleeping and, on occasion, her pain is so severe that she sleeps in a seated position.  Additionally, she reported difficulty driving as it had become hard for her to turn her head and to turn the steering wheel.  Lastly, the Veteran stated that travelling was difficult due to stiffness and flare-ups of increased severity, frequency, and duration, and that she had trouble completing basic tasks like washing her hair or putting on clothes as she was limited in lifting her arms above her head.

Similarly, in March 2010, the Veteran's spouse stated that he had observed a decline in the Veteran's state of health during the past year.  Specifically, the Veteran's spouse stated that the Veteran had problems sleeping and getting out of bed.  To remedy this problem, they purchased a specialty bed which only provided relief for a short period of time.  In addition to sleeping issues, the Veteran's spouse stated that the Veteran's flare-ups seemed to be more frequent and longer in duration-up to 3 to 4 days.  The Veteran's spouse also reported that flare-ups occasionally confined the Veteran to bed.  Lastly, the Veteran's spouse stated that the Veteran had difficulty cooking and completing basic household tasks and that he could often see the Veteran become frustrated due to her condition.

As laypersons, the Veteran and her spouse are competent to report an all things of which they have personal knowledge derived from their own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  In this case, the Veteran and her spouse are competent to report and describe the Veteran's flare-ups as well as her daily difficulties in sleeping and completing routine tasks.  The Board also finds the Veteran and her spouse credible as their statements are facially plausible, internally consistent, and consistent with the bulk of medical evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In applying the medical and lay evidence described above, in order to warrant an evaluation of 30 percent, the Veteran must have favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine must be limited to 15 degrees or less.  On that criteria alone, the Veteran does not warrant an increased evaluation of 30 percent as the record is absent a finding of favorable ankylosis and, at most, forward flexion of the cervical spine has been limited to 25 degrees, as recorded during the March 2010 VA examination.

Nevertheless, the evidence does demonstrate pain on motion and stiffness during flare-ups limiting the Veteran's ability to rotate her neck and complete routine tasks.  Additionally, the Veteran and her spouse reported that pain was not only manifest with motion but also disrupted the Veteran's sleep.  In consideration of the holdings in DeLuca, Mitchell, and Burton, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for an evaluation of 30 percent are met for the entire claim period due to this additional loss of function.  To that extent, the claim is granted.

However, the Board finds that the criteria for an evaluation higher than 30 percent are not met.  Specifically, the record is bare of any evidence of unfavorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.  Additionally, although the Board above granted an evaluation of 30 percent based upon additional functional loss due to pain, stiffness, and sleep disturbances, granting an increased evaluation based upon DeLuca and its progeny is not applicable where-as here-a higher rating requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Regarding extraschedular consideration for a cervical spine disability, the Board will not address this matter as neither the Veteran nor her representative has raised this issue and it has not been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

For these reasons, and resolving all doubt in favor of the Veteran, the Board finds the weight of evidence supports an evaluation of 30 percent, but no higher, for a cervical spine disability for the entire claim period.  38 U.S.C.S. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

TDIU Prior to May 4, 2012

Finally, the Court has held that a TDIU is a part of a claim for an increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

As stated in the Introduction section, the RO granted a TDIU effective May 4, 2012.  As such, the Board will consider whether the Veteran was entitled to TDIU prior to that date.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be evaluated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability evaluated at 40 percent or more, and sufficient additional disability to bring the combined evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson, 251 F.3d at 1378.  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At the outset, the Board notes that the Veteran did not meet the schedular requirements for a TDIU prior to June 7, 2010 as she did not (1) have one disability evaluated at 60 percent or more, or (2) two or more disabilities with one disability evaluated at 40 percent or more and sufficient additional disabilities to bring the combined evaluation to 70 percent or more.  38 C.F.R. § 4.16(a). 

But, as of June 7, 2010, the Veteran met the schedular requirements as she was service connected for the following disabilities: fibromyalgia (evaluated as 40 percent disabling); cervical spine disability (evaluated as 30 percent disabling); bursitis of the left hip (evaluated as 20 percent disabling); thoracolumbar degenerative disc disease (evaluated as 10 percent disabling); right upper extremity radiculopathy (evaluated as 10 percent disabling); left lower extremity radiculopathy (evaluated as noncompensable); right lower extremity radiculopathy (evaluated as noncompensable); and residuals of a left knee injury (evaluated as noncompensable).  The combined schedular rating from June 7, 2010 to May 3, 2012 was 70 percent.  See 38 C.F.R. §§ 4.25, 4.26.

Regarding the Veteran's occupational history, in May 2012, the Veteran reported that she last worked in March or May 2005 refueling aircraft.  Additionally, the Veteran has experience as a home manager.  Regarding her education, the Veteran has obtained associate degrees in general studies and criminal justice.

Turning to the evidence of record, during the March 2010 VA spine examination, the Veteran reported that she last worked as an "aircraft refueler" in 2004.  The Veteran stated that she was unable to continue this profession due to her chronic neck pain.  The examiner did not provide any comments about the impact of the Veteran's cervical neck disability on her usual occupation.

Comparatively, in December 2010, the Veteran was afforded VA examinations in regard to her left hip and lower back condition.  During these December 2010 VA examinations, the Veteran reported that she was unemployed and that she could not continue working due to her inability to meet the physical requirements of her position.  In regard to her hip, the examiner opined that the Veteran's service-connected left hip bursitis had significant occupational effects.  Specifically, it decreased the Veteran's mobility and lower extremity strength.  Additionally, it resulted in problems lifting and carrying.  Moving to the Veteran's lower back, the examiner stated that it ultimately caused her to quit her job and resulted in problems with lifting, carrying, and mobility.

Likewise, in a July 2011 VA examination for fibromyalgia, the Veteran reported neck, back, and hip pain as well as daytime drowsiness.  The Veteran reported that she was still unemployed.

In light of the occupational effects described above, the Board finds that the Veteran's service-connected disabilities precluded her from obtaining and maintaining substantially gainful employment.  Resolving all doubt in the Veteran's favor, entitlement to a TDIU prior to May 4, 2012 is warranted.  38 U.S.C.S. § 5107(b).


ORDER

An evaluation of 30 percent, but no higher, for a cervical spine disability is granted for the entire claim period.

A TDIU is granted prior to May 4, 2012, effective June 7, 2010.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


